ey ot? AO 245B (Rev, 05/15/2018). Jadgment in a Criminal Petty Case (Modified) _ . Page 1 of 1 ~

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America . JUDGMENT IN A CRIMINAL CASE
vy a, _ {For Offenses Committed On or After November 1, 1987)
Victor Manuel Salazar Case Number: 3:19-mj-24680
Grant L. Eddy
Defendant's Attorney

REGISTRATION NO. 20845298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ©. ILLEGAL ENTRY (Misdemeanor) 1
Ci The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: me
| oeserven / 1D Daw 9

x] Assessment: $10 REMITTED Fine; NO FINE

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in ~
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shali notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Tuesday, December 24, 2019
Date of Imposition of Sentence

Hirth. Dd Vou | -

- a HONORABLE MITCHELL D. DEMBIN
| | \ yim UNITED STATES MAGISTRATE JUDGE
AA VAS

3:19-mj-24680

Jae"

 

 
